Title: To Thomas Jefferson from Thomas Nelson, 2 January 1777
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Jefferson
Baltimore Jany 2d 1777

Colo. Zane delivered your Letters to me in this Town, and as I had it not in my power to execute what you desir’d, I gave them to him and desir’d he would negotiate the Bill and transact the other business, which he promis’d to do.
Our affairs have had a black appearance for the two last months, but they say the Devil is not so black as he is painted. We have at last turn’d the Tables upon those Scoundrels by surprize, as you will see by the enclos’d paper. It was very unfortunate for us, that Ewing and Cadwalader could not get over the River, for it is almost certain, that they would have surprized a large Detachment of Hessians at Mount Holly, and most probably they would have taken the greatest part of them. The Number of prisoners exceeds what the General makes them by 500. He is always very moderate. Could we but get a good Regular Army we should soon clear the Continent of these damn’d Invaders. They play the very Devil with the Girls and even old Women to satisfy their libidinous appetites. There is Scarcely a Virgin to be found in the part of the Country that they have pass’d thro’ and yet the Jersies will not turn out. Rapes, Rapine, and Murder are not sufficient to rouse the resentment of these People. If they be not sufficient provocations I dispair of any thing working them up to opposition. Your friends John, Andrew and William Allen are with General Howe; and Dickeson is they know not where, but it is imagined that he is on board the Roebuck. This Gentleman, after giving his Vote repeatedly in Congress, for the emission of Continental Money, wrote to his Brother not to receive any of it in payment for his Debts, and his Letter was intercepted by the Council of Safety. What does he deserve?
The Allens have hamm’d themselves finely, for when they went to Howe, there was very little doubt, but he would shortly have  been in possession of Philada., as indeed he might, had he play’d his Cards well; but now I am in hopes that will not take place, and that they will be treated as they deserve. There are some of the vilest Rascals in the City and Neighbourhood of Philadelphia that ever existed.
The General was inform’d a few nights ago, that a conspiracy was form’d by some people in Bucks County near his Camp to kidnap him as poor Lee was, but he has more prudence than to be caught in that manner, however the disposition of the Inhabitants of that County appears to be inimical to our cause, which you knew before. Adieu,

Thos Nelson jr.


You dont like long Letters more than myself.
Our little friend Hopkinson has suffer’d greatly by these Free booters; They have destroy’d all his furniture, Cabinet of Curiosities and his fine Harpsicord, which I am told was the best that ever came to America. You Have little chance for the Tellescope. Old Weatherspoon has not escap’d their fury. They have burnt his Library. It grieves him much that he has lost his controversial Tracts. He would lay aside the Cloth to take revenge of them. I believe he would send them to the Devil if he could, I am sure I would. Thus endeth the postscript.

